         Case 1:16-cv-01534-JEB Document 428 Filed 06/18/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
                                                     Case No. 1:16-cv-1534-JEB
                                                     (and Consolidated Case Nos. 16-cv-1796
                      Plaintiff,
                                                     and 17-cv-267)
       and
                                                     STATUS REPORT AND JOINT
                                                     PROPOSED BRIEFING SCHEDULE
CHEYENNE RIVER SIOUX TRIBE,

                      Plaintiff-Intervenor,
       v.

U.S. ARMY CORPS OF ENGINEERS,

                      Defendant-Cross
                      Defendant,

       and

DAKOTA ACCESS, LLC,

                      Defendant-Intervenor-
                      Cross Claimant.


       In its February 14, 2019, minute order, this Court directed the parties to submit a joint

proposed schedule for motions for summary judgment within seven days of its ruling on motions

pertaining to the administrative record. Accordingly, following the Court’s decision on the

record motion dated June 11, 2019, the parties 1 have conferred and jointly propose the following

schedule:

       By June 26, 2019, the United States Army Corps of Engineers will add additional




1
  The Parties consulted the Jumping Eagle Plaintiffs but they have not expressed an opinion on
this proposed schedule.
STATUS REPORT AND JOINT
PROPOSED BRIEFING SCHEDULE
(No. 1:16-cv-1534-JEB)                         -1-
         Case 1:16-cv-01534-JEB Document 428 Filed 06/18/19 Page 2 of 4



documents to the remand administrative record. See, e.g., ECF Nos. 402, 426.

       All plaintiffs will file motions for summary judgment by August 16, 2019. Plaintiffs will

coordinate to ensure that arguments are not repeated.

       Defendants and intervenors will file cross-motions for summary judgment and

oppositions to all plaintiffs’ motions by October 9, 2019.

       Plaintiffs will file their oppositions to the cross-motions, and replies in support of their

summary judgment motions, by October 30, 2019.

       Defendant and intervenors will file their reply briefs by November 20, 2019.

       The page limits of the local rules will apply to all briefs but plaintiffs may share pages

such that a longer brief by one party is permitted as long another plaintiff’s brief is shorter by an

equal or greater amount of pages.

Dated: June 18, 2019                                 Respectfully Submitted,


 /s/ Jan E. Hasselman                               /s/ Joseph V. Messineo
 Jan E. Hasselman, WSBA # 29107                     Joseph V. Messineo
 (Admitted Pro Hac Vice)                            Big Fire Law & Policy Group LLP
 Patti A. Goldman, DCB # 398565                     1404 Fort Crook Road South
 Stephanie Tsosie, WSBA # 49840                     Bellevue, NE 68005
 (Admitted Pro Hac Vice)                            Telephone: (531) 466-8725
 Earthjustice                                       Facsimile: (531) 466-8792
 705 Second Avenue, Suite 203                       jmessineo@bigfirelaw.com
 Seattle, WA 98104                                  Counsel for Cheyenne River Sioux Tribe and
 Telephone: (206) 343-7340                          Steve Vance
 pgoldman@earthjustice.org
 jhasselman@earthjustice.org
 stsosie@earthjustice.org
 Attorneys for Plaintiff Standing Rock Sioux
 Tribe

 /s/ Michael L. Roy                                 /s/ Jennifer S. Baker
 Michael L. Roy (DC Bar No. 411841)                 Jennifer S. Baker, Pro Hac Vice
 mroy@hobbsstraus.com                               Jeffrey S. Rasmussen, WA #21121
 Jennifer P. Hughes (DC Bar No. 458321)             Fredericks Peebles & Patterson LLP
 jhughes@hobbsstraus.com                            1900 Plaza Drive
 Elliott A. Milhollin (DC Bar No. 474322)           Louisville, CO 80027
STATUS REPORT AND JOINT
PROPOSED BRIEFING SCHEDULE
(No. 1:16-cv-1534-JEB)                          -2-
       Case 1:16-cv-01534-JEB Document 428 Filed 06/18/19 Page 3 of 4



Counsel continued from previous page:       Counsel continued from previous page:
emilhollin@hobbsstraus.com                  Telephone: (303) 673-9600
Hobbs, Straus, Dean &Walker, LLP 2120 L     Facsimile (303) 673-9155
Street, NW, Suite 700                       jbaker@ndnlaw.com
Washington, DC 20037                        Counsel for Yankton Sioux Tribe and Robert
Telephone: (202) 822-8282                   Flying Hawk
Facsimile: (202) 296-8834
Counsel for Oglala Sioux Tribe

/s/ David Debold                            /s/ Ben Schifman
William S. Scherman                         Jean E. Williams
David Debold                                Deputy Assistant Attorney General
Gibson, Dunn & Crutcher LLP                 Reuben S. Schifman
1050 Connecticut Avenue, NW                 Amarveer S. Brar
Washington, D.C. 20036                      U.S. Department of Justice
(202) 955-8500                              Natural Resources Section
wscherman@gibsondunn.com                    P.O. Box 7611
DDebold@gibsondunn.com                      Benjamin Franklin Station
Counsel for Dakota Access, LLC              Washington, D.C. 20044
                                            (202) 305-4224 (Schifman)
                                            (202) 305-0479 (Brar)
                                            reuben.schifman@usdoj.gov
                                            amarveer.brar@usdoj.gov
                                            Attorneys for the United States Army Corps of
                                            Engineers


                                            Erica M. Zilioli
                                            U.S. Department of Justice
                                            Environmental Defense Section
                                            P.O. Box 761
                                            Washington, D.C. 20044
                                            (202) 514-6390
                                            Erica.Zilioli@usdoj.gov
                                            Attorneys for the United States Army Corps of
                                            Engineers




STATUS REPORT AND JOINT
PROPOSED BRIEFING SCHEDULE
(No. 1:16-cv-1534-JEB)                    -3-
         Case 1:16-cv-01534-JEB Document 428 Filed 06/18/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 18, 2019 I electronically filed the foregoing Status Report

and Joint Proposed Briefing Schedule with the Clerk of the Court using the CM/ECF system,

which will send notification of this filing to the attorneys of record and all registered participants.



                                               /s/ Jan E. Hasselman
                                               Jan E. Hasselman




                                                                               Earthjustice
STATUS REPORT AND JOINT                                                        705 Second Ave., Suite 203
PROPOSED BRIEFING SCHEDULE                                                     Seattle, WA 98104
                                                                               (206) 343-7340
(No. 1:16-cv-1534-JEB)
                                                 -4-
